DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-6 and 15-20) in the reply filed on 09/21/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden of search.  This is not found persuasive because, as set forth in the Requirement for Restriction/Election mailed 07/22/2022, the inventions have a separate status in the art in view of their different classification and would also otherwise require a different field of search due to differences between the distinct product and process of using as claimed.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/21/2022.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 9, “a collapsed shape” should read “the collapsed shape” for clarity of antecedent basis and also to clarify that the proximal expandable occluding element and the distal expandable occluding element have the same collapsed shape in accordance with claim 2, which references a singular “the collapsed shape” for both the proximal expandable occluding element and the distal expandable occluding element in line 5. 
In line 9, “a guide catheter” should read “the guide catheter” for clarity of antecedent basis.
In lines 9-10, “an expanded shape” should read “the expanded shape” for clarity of antecedent basis and also to clarify that the proximal expandable occluding element and the distal expandable occluding element have the same expanded shape in accordance with claim 2, which references a singular “the expanded shape” for both the proximal expandable occluding element and the distal expandable occluding element in line 5.
In line 10, “a blood vessel” should read “the blood vessel” for clarity of antecedent basis.
In lines 13-14, “the proximal direction in relation to the distal expandable occluding element” should read “a proximal direction in relation to the distal expandable occluding element” for clarity of antecedent basis.
In line 17, “the proximal direction in relation to the proximal expandable occluding element” should read “a proximal direction in relation to the proximal expandable occluding element” for clarity of antecedent basis.
In lines 18, “the distal direction in relation to the distal expandable occluding element” should read “a distal direction in relation to the distal expandable occluding element” for clarity of antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 20050273050 A1) in view of Melsheimer et al. (US 20060135983 A1), hereinafter Melsheimer.
Regarding claim 1, Yokoyama teaches a catheter for administering intravascular treatments (figs. 1-2), the catheter comprising: an elongated tubular body (1; fig. 1) comprising a proximal end (1a; fig. 1), a distal end (1b; fig. 1), and a length therebetween (fig. 1); a proximal expandable occluding element disposed on the tubular body (3; figs. 1-2), the proximal expandable occluding element expandable from a collapsed shape to an expanded shape sized to occlude a blood vessel ([0045]); a distal expandable occluding element disposed on the tubular body in a distal direction in relation to the proximal expandable occluding element (2; figs. 1-2), the distal expandable occluding element expandable from a collapsed shape to an expanded shape sized to occlude a blood vessel ([0045]); a first fluidic lumen (5; fig. 2) comprising a proximal opening approximate the proximal end of the elongated tubular body (10; fig. 1, [0035]) and a distal opening positioned in the distal direction in relation to the proximal expandable occluding element and in the proximal direction in relation to the distal expandable occluding element (11; figs. 1-2); and a second fluidic lumen separate from the first fluidic lumen (4; fig. 2), the second fluidic lumen comprising a proximal opening approximate the proximal expandable occluding element and positioned in the proximal direction in relation to the proximal expandable occluding element (14; figs. 1-2) and a distal opening approximate the distal expandable occluding element and positioned in the distal direction in relation to the distal expandable occluding element (4a; fig. 2).
	Yokoyama is silent as to whether the collapsed shape of the proximal expandable occluding element and the distal expandable occluding element is sized to traverse a guide catheter. 
	Melsheimer teaches a catheter (22) for delivering intravascular treatments ([0003], [0014]), said catheter comprising an expandable occluding element (30) expandable from a collapsed shape to an expanded shape ([0020]), wherein the collapsed shape is sized to traverse a guide catheter (24; figs. 2, 4, [0020], [0029]).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the collapsed shape of the proximal expandable occluding element and the distal expandable occluding element taught by Yokoyama sized to traverse a guide catheter as taught by Melsheimer as both these inventions and the claimed invention are directed towards catheters for delivering intravascular treatments and the references were well-known in the art prior to the effective filing date of the claimed invention. Melsheimer teaches in [0014] that a guide catheter aids in delivering balloon catheters to treatment sites within vasculature. It would therefore have been obvious to one of ordinary skill in the art to have made the collapsed shape of the proximal expandable occluding element and the distal expandable occluding element taught by Yokoyama sized to traverse a guide catheter as taught by Melsheimer, as doing so would allow the use of a guide catheter to aid in delivery of the device taught by Yokoyama.
Regarding claim 2, Yokoyama further teaches one or more inflation lumens extending a majority of the length of the tubular body and in communication with the proximal expandable occluding element and the distal expandable occluding element (lumens 6 and 7; figs. 1-2, [0032], [0037]), the proximal expandable occluding element and the distal expandable occluding element being respectively inflatable from the collapsed shape to the expanded shape via the one or more inflation lumens ([0045]).
Regarding claim 5, Yokoyama further teaches the second fluidic lumen provides a contiguous flow path from its proximal opening to its distal opening (fig. 2).
Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Melsheimer as applied to claim 1 above, and further in view of Hattangadi et al. (US 20100082012 A1), hereinafter Hattangadi.
Regarding claim 3, Yokoyama further teaches wherein the elongated tubular body comprises at least a portion of the first fluidic lumen (1 comprises 5; fig. 2).
	Yokoyama fails to teach the distal opening of the first fluidic lumen comprises a skive in the elongated tubular body.
	Hattangadi teaches an intravascular treatment device (figs. 4A-4B) comprising a skive in an elongated tubular body (32 in elongated tubular body 25; figs. 4A-4B, [0044]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the distal opening 11 of the first fluidic lumen to comprise a skive as taught by Hattangadi as both these inventions and the claimed invention are directed towards intravascular treatment devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Hattangadi teaches in [0044] that a skive provides a low resistance path for fluid flow. It would therefore have been obvious to one of ordinary skill in the art to have made the distal opening of the first fluidic lumen comprise a skive in order to provide a low resistance path for fluid flow through said distal opening of the first fluidic lumen taught by Yokoyama. 
Regarding claim 4, Yokoyama further teaches the elongated tubular body comprises at least a portion of the second fluidic lumen (1 comprises 4; fig. 2).
	Yokoyama fails to teach the proximal opening of the second fluidic lumen comprises a skive in the elongated tubular body.
	Hattangadi teaches an intravascular treatment device (figs. 4A-4B) comprising a skive in an elongated tubular body (32 in elongated tubular body 25; figs. 4A-4B, [0044]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the proximal opening 14 to comprise a skive as taught by Hattangadi as both these inventions and the claimed invention are directed towards intravascular treatment devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Hattangadi teaches in [0044] that a skive provides a low resistance path for fluid flow. It would therefore have been obvious to one of ordinary skill in the art to have made the proximal opening of the second fluidic lumen comprise a skive in order to provide a low resistance path for fluid flow through said proximal opening of the second fluidic lumen taught by Yokoyama. 
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Melsheimer as applied to claim 1 above, and further in view of Sirimanne et al. (US 20020111577 A1), hereinafter Sirimanne.
	Yokoyama further teaches the first fluidic lumen is sized for delivery of a drug suitable for treating an intravascular lesion (fig. 2, [0046]).
	Yokoyama fails to teach the first fluidic lumen is coated with a coating effective to inhibit adherence of a sealant effective to seal an intravascular lesion.
	Sirimanne teaches a vascular therapeutic device (fig. 1) comprising a fluidic lumen (14; figs. 1-2, [0034]) coated with an anti-thrombotic coating ([0034]) effective to inhibit adherence of a sealant effective to seal an intravascular lesion (e.g. fibrin). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first fluidic lumen 5 in Yokoyama with an anti-thrombotic coating as taught by Sirimanne as both these inventions and the claimed invention are directed towards devices comprising lumens exposed to blood and the references were well-known in the art prior to the effective filing date of the claimed invention. Sirimanne teaches in [0034] that anti-thrombotic coatings prevent thrombosis from occurring in conduits inserted into vasculature. Yokoyama teaches in [0046]-[0047] that first fluidic lumen 5 may be used to remove blood within an occluded area X (fig. 2) prior to administering drugs through said first fluidic lumen. It would therefore have been obvious to one of ordinary skill in the art to have modified the first fluidic lumen in Yokoyama with an anti-thrombotic coating as taught by Sirimanne to prevent thrombosis from occurring within as a result of the first fluidic lumen’s exposure to blood. 
Claim(s) 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Lawinger et al. (US 20190117242 A1), hereinafter Lawinger, as evidenced by Bowman et al. (US 20190090884 A1), hereinafter Bowman.
Regarding claim 15, Yokoyama teaches an intravascular treatment device (figs. 1-2) comprising: a tube (1; fig. 1) comprising a proximal end (1a; fig. 1), a distal end (1b; fig. 1), and a length therebetween (fig. 1); a proximal expandable element disposed on the tube (3; figs. 1-2); a distal expandable element disposed on the tube in a distal direction in relation to the proximal expandable element (2; figs. 1-2); a delivery lumen (5; fig. 2) comprising a proximal opening approximate the proximal end of the tube (10; fig. 1, [0035]) and a distal opening positioned on the tube between the distal expandable element and the proximal expandable element (11; figs. 1-2); and a bypass lumen separate from the delivery lumen (4; fig. 4, [0032]), the bypass lumen comprising a proximal opening approximate the proximal expandable element and positioned in the proximal direction in relation to the proximal expandable element (14; figs. 1-2) and a distal opening approximate the distal expandable element and positioned in the distal direction in relation to the distal expandable element (4a; fig. 2).
	Yokoyama is silent as to whether the length is sized to extend from a femoral artery to a neurovascular blood vessel. 
	Lawinger teaches an intravascular treatment device comprising a tube (12; fig. 1) comprising a proximal end (12A), a distal end (12B), and a length therebetween (fig. 1, [0047]), the length being about 110 cm. Although Lawinger does not specify that said length is sized to extend from a femoral artery to a neurovascular blood vessel, a catheter comprising a length of 110 cm is sized to extend from a femoral artery to a neurovascular blood vessel as evidence by Bowman ([0038]: “[F]or a neurovasculature procedure, the catheter must track a distance between the femoral artery (the typical entry point for such procedures) up into the neurovascular arteries, which can span several feet—so the pusher and catheter, for instance, can be 100-160 cm in length.”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the intravascular treatment device taught by Lawinger to have a length of 110 cm as taught by Lawinger as both these inventions and the claimed invention are directed towards intravascular treatment devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Lawinger teaches in [0047] that having a length of about 110 cm allows the taught intravascular treatment device to access a coronary blood vessel. Yokoyama is directed towards an intravascular treatment device for treating myocardial infarction by accessing a coronary blood vessel ([0007], [0009], [0043]). It would therefore have been obvious to one of ordinary skill in the art to have made the catheter taught by Yokoyama to be 110 cm long, as such a modification would allow the intravascular treatment device taught by Yokoyama to be capable of accessing a coronary blood vessel. 
Regarding claim 16, Yokoyama further teaches an inflation lumen (7; fig. 2, [0045]), wherein at least one of the proximal expandable element and the distal expandable element is a balloon (2 is a balloon; [0032]), and wherein at least one of the proximal expandable element and the distal expandable element is inflatable via the inflation lumen (distal expandable element 2 is inflatable via 7; fig. 2, [0045]).
Regarding claim 19, Yokoyama further teaches the bypass lumen (4) provides a contiguous flow path from its proximal opening to its distal opening (fig. 2).
Claim(s) 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Lawinger as evidenced by Bowman as applied to claim 15 above, and further in view of Hattangadi.
Regarding claim 17, Yokoyama further teaches the tube comprises at least a portion of the delivery lumen (1 comprises 5; fig. 2).
	Yokoyama fails to teach the distal opening of the delivery lumen comprises a skive in the tube.
	Hattangadi teaches an intravascular treatment device (figs. 4A-4B) comprising a skive in an elongated tubular body (32 in elongated tubular body 25; figs. 4A-4B, [0044]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the distal opening 11 of the delivery lumen to comprise a skive as taught by Hattangadi as both these inventions and the claimed invention are directed towards intravascular treatment devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Hattangadi teaches in [0044] that a skive provides a low resistance path for fluid flow. It would therefore have been obvious to one of ordinary skill in the art to have made the distal opening of the delivery lumen comprise a skive in order to provide a low resistance path for fluid flow through said distal opening of the first fluidic lumen taught by Yokoyama. 
Regarding claim 18, Yokoyama further teaches the tube comprises at least a portion of the bypass lumen (1 comprises 4; fig. 2).
	Yokoyama fails to teach the proximal opening of the bypass lumen comprises a skive in the tube.
	Hattangadi teaches an intravascular treatment device (figs. 4A-4B) comprising a skive in an elongated tubular body (32 in elongated tubular body 25; figs. 4A-4B, [0044]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the proximal opening 14 to comprise a skive as taught by Hattangadi as both these inventions and the claimed invention are directed towards intravascular treatment devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Hattangadi teaches in [0044] that a skive provides a low resistance path for fluid flow. It would therefore have been obvious to one of ordinary skill in the art to have made the proximal opening of the second fluidic lumen comprise a skive in order to provide a low resistance path for fluid flow through said proximal opening of the bypass lumen taught by Yokoyama. 
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Lawinger as evidenced by Bowman as applied to claim 15 above, and further in view of Sirimanne.
	Yokoyama fails to teach the delivery lumen is coated with a coating effective to inhibit adherence of an intravascular lesion sealant.
	Sirimanne teaches a vascular therapeutic device (fig. 1) comprising a fluidic lumen (14; figs. 1-2, [0034]) coated with an anti-thrombotic coating ([0034]) effective to inhibit adherence of a sealant effective to seal an intravascular lesion (e.g. fibrin). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the delivery lumen 5 in Yokoyama with an anti-thrombotic coating as taught by Sirimanne as both these inventions and the claimed invention are directed towards devices comprising lumens exposed to blood and the references were well-known in the art prior to the effective filing date of the claimed invention. Sirimanne teaches in [0034] that anti-thrombotic coatings prevent thrombosis from occurring in conduits inserted into vasculature. Yokoyama teaches in [0046]-[0047] that delivery lumen 5 may be used to remove blood within an occluded area X (fig. 2) prior to administering drugs through said delivery lumen. It would therefore have been obvious to one of ordinary skill in the art to have modified the delivery lumen in Yokoyama with an anti-thrombotic coating as taught by Sirimanne to prevent thrombosis from occurring within as a result of the delivery lumen’s exposure to blood. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lee et al. (NPL: Neurosurgical Application of Fibrin Adhesive, attached in this Office Action) teaches fibrin is a sealant effective to seal an intravascular lesion (see “Local hemostasis” section on pg. 55).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771